 



Exhibit 10.2

Form Restricted Stock Award for Employees

PRIDE INTERNATIONAL, INC.

1998 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

     This Restricted Stock Agreement (“Agreement”) between PRIDE INTERNATIONAL,
INC. (the “Company”) and ___ (the “Grantee”), an employee of the Company or one
of its Subsidiaries, regarding an award (“Award”) of ___ shares of Common Stock
(as defined in the Pride International, Inc. 1998 Long-Term Incentive Plan (the
“Plan”), such Common Stock comprising this Award referred to herein as
“Restricted Stock”) awarded to the Grantee on ___ (the “Award Date”), such
number of shares subject to adjustment as provided in Section 14 of the Plan,
and further subject to the following terms and conditions:

     1. Relationship to Plan and Employment Agreement.

     This Award is subject to all of the terms, conditions and provisions of the
Plan and administrative interpretations thereunder, if any, which have been
adopted by the Committee thereunder and are in effect on the date hereof. Except
as defined herein, capitalized terms shall have the same meanings ascribed to
them under the Plan. In addition, the parties agree that notwithstanding any
provision herein to the contrary, this Agreement shall be deemed modified by the
provisions of any employment agreement between the Grantee and the Company, and
vesting of this Award shall occur in the event stock options and other awards
specifically vest under such employment agreement. For purposes of this
Agreement:

     (a) “Disability” means illness or other incapacity which prevents the
Grantee from continuing to perform the duties of his job for a period of more
than three months.

     (b) “Employment” means employment with the Company or any of its
Subsidiaries.

     (c) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     (d) “Retirement” means the Grantee’s termination of employment on or after
attainment of age 65, or, if applicable to the Grantee, any earlier age
specified as the Grantee’s Normal Retirement Age under the Pride International,
Inc. Supplemental Executive Retirement Plan.





 



--------------------------------------------------------------------------------



 



     2. Vesting Schedule.

     (a) This Award shall vest in installments in accordance with the following
schedule:

              Additional Percentage of Date Vested   Award Vested
____________
    25 %
____________
    25 %
____________
    25 %
____________
    25 %
 
       
 
    100 %

     (b) All shares of Restricted Stock subject to this Award shall vest,
irrespective of the limitations set forth in subparagraph (a) above, provided
that the Grantee has been in continuous Employment since the Award Date, upon
the occurrence of:

     (i) a Change in Control or

     (ii) the Grantee’s termination of employment by reason of death, Disability
or Retirement.

     3. Forfeiture of Award.

     Except as provided in any other agreement between the Grantee and the
Company, if the Grantee’s employment terminates other than by reason of death,
Disability or Retirement, all unvested Restricted Stock as of the termination
date shall be forfeited.

     4. Escrow of Shares.

     During the period of time between the Award Date and the earlier of the
date the Restricted Stock vests or is forfeited (the “Restriction Period”), the
Restricted Stock shall be registered in the name of the Grantee and held in
escrow by the Company, and the Grantee agrees, upon the Company’s written
request, to provide a stock power endorsed by the Grantee in blank. Any
certificate shall bear a legend as provided by the Company, conspicuously
referring to the terms, conditions and restrictions described in this Agreement.
Upon termination of the Restriction Period, a certificate representing such
shares shall be delivered upon written request to the Grantee as promptly as is
reasonably practicable following such termination.

     5. Code Section 83(b) Election.

     The Grantee shall be permitted to make an election under Code
Section 83(b), to include an amount in income in respect of the Award of
Restricted Stock in accordance with the requirements of Code Section 83(b).

-2-



--------------------------------------------------------------------------------



 



     6. Dividends and Voting Rights.

     The Grantee is entitled to receive all dividends and other distributions
made with respect to Restricted Stock registered in his name and is entitled to
vote or execute proxies with respect to such registered Restricted Stock, unless
and until the Restricted Stock is forfeited.

     7. Delivery of Shares.

     The Company shall not be obligated to deliver any shares of Common Stock if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which the Common Stock is listed or quoted. The Company
shall in no event be obligated to take any affirmative action in order to cause
the delivery of shares of Common Stock to comply with any such law, rule,
regulation or agreement.

     8. Notices.

     Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award shall be in writing and shall be:

     (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057; or

     (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057.

     Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Grantee, five days after
deposit in the United States mail, postage prepaid, addressed to the Grantee at
the address specified at the end of this Agreement or at such other address as
the Grantee hereafter designates by written notice to the Company.

     9. Assignment of Award.

     Except as otherwise permitted by the Committee, the Grantee’s rights under
the Plan and this Agreement are personal; no assignment or transfer of the
Grantee’s rights under and interest in this Award may be made by the Grantee
other than by will or by the laws of descent and distribution.

     Notwithstanding the foregoing, subject to the approval of the Committee, in
its sole discretion, the Award may be transferred by the Grantee to (i) the
children or grandchildren of the Grantee (“Immediate Family Members”), (ii) a
trust or trusts for the exclusive benefit of such Immediate Family Members
(“Immediate Family Member Trusts”) or (iii) a partnership or partnerships in
which such Immediate Family Members have at least 99% of the equity, profit and
loss interests (“Immediate Family Member Partnerships”). Subsequent transfers of
a

-3-



--------------------------------------------------------------------------------



 



transferred Award shall be prohibited except by will or the laws of descent and
distribution, unless such transfers are made to the original Grantee or a person
to whom the original Grantee could have made a transfer in the manner described
herein. No transfer shall be effective unless and until written notice of such
transfer is provided to the Committee, in the form and manner prescribed by the
Committee. Following transfer, the Award shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer, and
except as otherwise provided herein, the term “Grantee” shall be deemed to refer
to the transferee. The consequences of termination of Employment shall continue
to be applied with respect to the original Grantee, following which the Awards
shall vest only to the extent specified in the Plan and this Agreement.

     10. Withholding.

     At the time of delivery or vesting of Restricted Stock, the amount of all
federal, state and other governmental withholding tax requirements imposed upon
the Company with respect to the delivery or vesting of such shares of Restricted
Stock shall be remitted to the Company or provisions to pay such withholding
requirements shall have been made to the satisfaction of the Committee. The
Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Award. The Grantee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Grantee in connection with the all or any
portion of this Award by delivering cash, or, with the Committee’s approval, by
electing to have the Company withhold shares of Common Stock, or by delivering
previously owned shares of Common Stock, having a Fair Market Value equal to the
amount required to be withheld or paid. The Grantee may only request withholding
Restricted Stock having a Fair Market Value equal to the statutory minimum
withholding amount. The Grantee must make the foregoing election on or before
the date that the amount of tax to be withheld is determined. If the Grantee is
subject to the short-swing profits recapture provisions of Section 16(b) of the
Exchange Act, any such election shall be subject to such other restrictions as
may be established by the Committee in order that satisfaction of withholding
tax obligations with shares of Common Stock might be exempt from the operation
of Section 16(b) of the Exchange Act in whole or in part.

     11. Stock Certificates.

     Certificates representing the Common Stock issued pursuant to the Award
will bear all legends required by law and necessary or advisable to effectuate
the provisions of the Plan and this Award. The Company may place a “stop
transfer” order against shares of the Common Stock issued pursuant to this Award
until all restrictions and conditions set forth in the Plan or this Agreement
and in the legends referred to in this Section 11 have been complied with.

     12. Successors and Assigns.

     This Agreement shall bind and inure to the benefit of and be enforceable by
the Grantee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Grantee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.

-4-



--------------------------------------------------------------------------------



 



     13. No Employment Guaranteed.

     No provision of this Agreement shall confer any right upon the Grantee to
continued Employment with the Company or any Subsidiary.

     14. Governing Law.

     This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of Texas.

     15. Amendment.

     This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Grantee.

         

      PRIDE INTERNATIONAL, INC.
 
       
Date:
      By:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


      Name:

      Title:

     The Grantee hereby accepts the foregoing Restricted Stock Agreement,
subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

         

      GRANTEE:
 
       
Date:
       

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

-5-